Citation Nr: 0720771	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to 
January 2000.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO.


FINDING OF FACT

The evidence does not show that the veteran has been 
diagnosed with PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, including PTSD, a VCAA notice letter was sent in 
August 2002, prior to the RO's July 2003 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to provide copies of any treatment reports that 
he had in his possession.  Another VCAA notice letter was 
sent to the veteran in May 2003 in connection with his claim 
of service connection for PTSD, also prior to the RO's July 
2003 decision.  That letter informed the veteran of the 
evidence necessary to establish service connection for PTSD.  
He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, or to send 
the evidence itself.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that the veteran has not been afforded a VA 
compensation & pension psychological examination in 
connection with his claim of service connection for PTSD.  
Under 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  In the present case, as further 
discussed below, the veteran has not provided any lay or 
medical evidence that he has been diagnosed with PTSD, nor do 
any of the medical records in the file show a diagnosis of 
PTSD.  Therefore, the Board finds that a C&P psychiatric 
examination of the veteran was not warranted.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private and VA 
treatment.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

The veteran claims that he has PTSD.  In a September 2002 
PTSD statement, the veteran described his stressor incident 
was having served on a mortuary team for two days during 
April 1994 when he was stationed in Turkey.  Two helicopters 
had been shot down in Northern Iraq.  His team had to 
retrieve the limbs and body parts of the pilots and crew 
members after Green Berets had recovered the torsos and 
larger intact parts.  Then they flew back to Turkey where 
they separated the remains into bags with matching body 
parts.  In his August 2004 substantive appeal, the veteran 
stated that the incident had not gone away from his daily 
thoughts, and continued to hamper his day to day life.     

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  In order for service connection to be granted, 
there must be competent evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, e.g., Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

Here, the primary issue in determining the veteran's claim of 
service connection for PTSD is whether he has been diagnosed 
with PTSD.  The Board notes that the veteran's claim of 
service connection for PTSD was made concurrent with other 
claims of service connection for physical disabilities.  As 
discussed above, the veteran has received proper notice as to 
the evidence necessary for supporting his claim of service 
connection for PTSD.  All of the veteran's private and VA 
records have been obtained for the file along with his 
service medical records.  Review of those records by the 
Board shows that they all relate to physical problems.  There 
is no medical evidence of record to show that the veteran has 
been diagnosed or treated for any mental disorder, including 
PTSD, in service or subsequent thereto up to the present 
time.  

Therefore, without a diagnosis of PTSD, the veteran's claim 
of service connection must be denied.    

ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


